Citation Nr: 1508047	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  04-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for arthritis and degenerative disc disease of the thoracolumbar spine (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1975 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2003 and October 2008 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2007, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  In October 2007, the Board remanded the case for further development.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The October 2008 rating decision granted service connection a back disability and assigned an initial 10 percent rating.  In December 2008, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in May 2011.  VA did not receive any new evidence or a substantive appeal within 60 days after the SOC.  In August 2011, after the requisite period for filing a timely substantive appeal had expired, the Veteran submitted a substantive appeal.  However, the RO issued a supplemental statement of the case (SSOC) in March 2012 and notified the Veteran that his claim was still on appeal in a November 2013 rating decision.

The Board finds that the RO waived the time requirement for filing the substantive appeal.  The Court has held that a veteran has forfeited his opportunity to appeal a VA decision to the Board when he fails to comply with the requirements of 38 C.F.R. § 20.303.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (addressing the time limit for filing extensions of time to file a substantive appeal).  However, the Court has also held that, unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The RO waived the time requirement for filing a substantive appeal by (i) issuing a SSOC after the Veteran failed to submit a timely substantive appeal and (ii) notifying the Veteran that his claim was still on appeal.  For these reasons, the Board waives the time requirement for filing the substantive appeal.  Thus, the issue of entitlement to in an initial rating in excess of 10 percent for the service-connected back disability is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the psychiatric disorder, the evidence is insufficient to decide the claim.  Specifically, in December 2000, the Associate Director of VA's National Center for PTSD diagnosed PTSD and major depressive disorder.  Essentially, he opined that the etiologies were unclear as some symptoms predated service, some were due to service, and some were due to post-service stressors.  At a December 2010 VA psychiatric examination, the last VA examination of record, the examiner diagnosed depression, but not PTSD, and did not render an opinion as to its etiology.  

In a September 2014 statement and in the January 2015 brief, the Veteran asserted for the first time that while serving in Korea in 1976, he heard about the North Koreans attacking the South Koreans near the "Bridge of No Return."  The Veteran stated that his commander put his unit on high alert in full combat dress for about a week.  He asserts that this incident created fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  As this stressor has not been considered by an examiner, a remand for another examination is necessary.

The evidence suggests that the Veteran receives regular VA treatment.  Upon remand, obtain any outstanding VA treatment records.  38 C.F.R. § 3.159(c).  Additionally, the record also reflects that the Veteran was granted Social Security Administration (SSA) disability benefits in 2009 in part due a mood disorder.  As it does not appear that the SSA records in connection with the grant of disability benefits have been associated with the claims file, such should be obtained on remand.  

Lastly, a review of the record reflects that the Veteran received notice letters dated in January, June and August 2008 stating that VA was unable to corroborate his remaining claimed stressors.  However, the Board cannot find these records in the Veteran's Virtual VA file.  Accordingly, the RO should associate such records with the Virtual file.

As to the back disability, the Veteran requested a hearing before a Veterans Law Judge of the Board via video conference at his local regional office in his August 2011 substantive appeal.  As such hearing has not been conducted, the claim must be remanded for a hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the claim for entitlement to an increased initial rating for service-connected back disability, schedule the Veteran for a hearing via video conference at his local regional office.

2.  With regard to the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, obtain any outstanding VA treatment records, to include those dated from January 2015 to the present.

3.  Obtain the Veteran's SSA disability records created in connection with his 2009 grant of SSA disability benefits, to include copies of the supporting medical treatment records.  

4.  The RO should associate with the Virtual record copies of the January, June, and August 2008 letters notifying the Veteran of VA's inability to corroborate his PTSD stressors.  If such documentation cannot be obtained, re-send these letters to the Veteran.

5.  After completing the development in 2-4, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for a psychiatric disorder, to include PTSD.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder, including PTSD.

As to any disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder began during, or is otherwise etiologically related to, the Veteran's active service (November 1975 to May 1985). 

As to PTSD, the examiner is to provide an opinion as to whether the Veteran meets the criteria for PTSD based on the newly reported stressor related to "fear of hostile military or terrorist activity" and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to the Veteran's active service.  In particular, the examiner should review the Veteran's September 2014 statement and the January 2015 brief wherein the Veteran's stressor in connection with the 1967 "Bridge of No Return" is discussed.  The Veteran reported that while serving in Korea in 1976, he heard about the North Koreans attacking the South Koreans near the "Bridge of No Return."  The Veteran stated that his commander put his unit on high alert in full combat dress for about a week.  He asserts that this incident created fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  Specifically, the examiner should address whether this stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to this claimed stressor, in the absence of clear and convincing evidence to the contrary.  "Fear of hostile military or terrorist activity" is further defined in 38 C.F.R. § 3.304(f)(3).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, readjudicate the appeal for entitlement to service connection for a psychiatric disorder, to include PTSD.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.





	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




